DETAILED ACTION
	This Office Action is in response to an amendment filed 01/10/2022.
	Claims 1-5, 7-15, 17-22 are pending.
	Claims 6 and 16 have been cancelled.
	Claims 21 and 22 have been added
	Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.














Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, U.S. Patent Application Publication No. 2013/0007033 A1, filed 09/12/2012, published 01/03/2013) in view of Zhou et al. (hereinafter Zhou, U.S. Patent Application Publication No. 2008/0046394 A1, filed 08/14/2006, published 02/21/2008), and in further view of Kaufmann et al. (hereinafter Kaufmann, U.S. Patent Application Publication No. 2018/0189628 A1, filed 12/30/2016, published 07/05/2018).
In regard to independent claim 1, Brown teaches:
A method for generating responses in automated chatting (at least Abstract [Wingdings font/0xE0] Brown teaches providing answers (e.g. responses) to questions based on any corpus of data (e.g. knowledge data). A method generates a number of candidate passages from a corpus that answer an input query, and finds the correct resulting answer by collecting supporting evidence from the multiple passages), comprising:
accessing a message in a chat flow (at least Abstract [Wingdings font/0xE0] Brown teaches obtaining an input query (e.g. message, question) from a user).
Brown fails to explicitly teach that the message comes from a “chat flow”.
Zhou teaches a method (at least pp. 1-2, [0011]-[0020]; Figures 1-3) similar to Brown except that “messages” are obtained from an online discussion forum (see Fig. 2) which is interpreted as the claimed “chat flow”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhou with those of Brown as both inventions are related to determining answers to questions posed by users. Adding the teaching of Zhou provides an alternative source of a question and perhaps an answer as coming from a “chat flow”.
Brown further teaches:
determining a plurality of candidate responses to the message based on one or more candidate words associated with the message (at least Abstract; pp. 2-3, [0026]-[0027]; Figures 1A-B [Wingdings font/0xE0] Brown teaches receiving an input query (e.g. message), breaking the input query (e.g. message) into query terms (e.g. keywords) comprising searchable components, conducting a first search of a corpus of data (e.g. knowledge data) using one or more of the searchable components to obtain those documents from the corpus that include candidate answers, those documents are then analyzed to generate a set of candidate answers (e.g. responses). A second search is conducted of the corpus using the candidate answers and the searchable components to obtain one or more supporting passages).
Brown and Zhou fail to explicitly teach:
ranking the plurality of candidate responses based on sematic similarity and semantic diversity to the message.
Kaufmann teaches:
ranking the plurality of candidate responses based on sematic similarity and semantic diversity to the message (at least Abstract; pp. 1-2, [0002]-[0019]; p. 4-6, [0039]-[0043], [0048]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches a method for automatically determining a semantically diverse subset of candidate responses to provide for initial presentation to a user as suggestions for inclusion in a reply to an electronic communication. The candidate set of semantically diverse are ranked (see p. 2, [0012], [0015]). A similarity measure is also taken into consideration in the ranking (see p. 2, [0011]; p. 5, [0048])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to communications posed by users. Adding the teaching of Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse candidate responses.
Brown further teaches:
generating a response to the message based at least on one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response (at least Abstract; pp. 2-3, [0026]-[0027]; pp. 3-4, [0030]; [0035]-[0038]; Figures 1A-B [Wingdings font/0xE0] Brown teaches an Answer Ranking module 60 that ranks candidate answers (e.g. responses) knowledge data). From these ranked candidate answers (e.g. responses) an answer is determined and delivered to the user).

In regard to claim 11, claim 11 merely recites an apparatus for carrying out the method of claim 1. Thus, Brown in view of Zhou and Kaufmann teaches every limitation of claim 11, and provides proper motivation, as indicated in the rejection of claim 1.

In regard to dependent claim 21, Brown and Zhou fail to explicitly teach:
the ranking further comprises: evaluating the semantic similarity or semantic diversity by determining a relevance factor between the message and the candidate response based on one or more words, n-gram phrases, chunks, or dependency arcs.
However, Kaufmann teaches:
the ranking further comprises: evaluating the semantic similarity or semantic diversity by determining a relevance factor between the message and the candidate response based on one or more words, n-gram phrases, chunks, or dependency arcs (at least Abstract; p. 1, [0002]; pp. 6-8, [0059]-[0078]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches generation of candidate responses based on features of the electronic communication such that the candidate responses are contextually relevant to the electronic communication (see Fig. 3, block 300). At block 310 of Fig. 3, the system determines whether the identified additional response of block 306 satisfies one or diversity) criterion relative to response(s) included in the selected set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to communications posed by users. Adding the teaching of Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse candidate responses.

In regard to dependent claim 22, Brown and Zhou fail to explicitly teach:
a candidate response from the plurality of candidate responses includes an enhanced ranking result based on semantic diversity..
However, Kaufmann teaches:
a candidate response from the plurality of candidate responses includes an enhanced ranking result based on semantic diversity (at least Abstract; p. 1, [0002]; pp. 6-8, [0059]-[0078]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches generation of candidate responses based on features of the electronic communication such that the candidate responses are contextually relevant to the electronic communication (see Fig. 3, block 300). At block 310 of Fig. 3, the system determines whether the identified additional response of block 306 satisfies one or more difference (e.g., diversity) criterion relative to response(s) included in the selected set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse candidate responses.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhou, and in further view of Kaufmann and in further view of Azzam et al. (hereinafter Azzam, U.S. Patent Application Publication No. 2004/0249808 A1, filed 06/06/2003, published 12/09/2004).
In regard to dependent claim 2, Brown, Zhou and Kaufmann fail to explicitly teach:
before determining the plurality of candidate responses to the message, completing syntactic gaps in the accessed message based at least on a predicate-argument structure analysis.
While Brown does conduct analysis on the input query (e.g. message) including a predicate-argument structure analysis, Brown does not appear to use this as part of completing syntactic gaps in the input query.
However, Azzam teaches:
before determining the plurality of candidate responses to the message, completing syntactic gaps in the accessed message based at least on a predicate-argument structure analysis (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures) and based on the analysis, chooses a query that is more representative of what the system determines the query is actually asking).
Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

In regard to dependent claim 3, Brown, Zhou and Kaufmann fail to explicitly teach:
the completing comprises: obtaining a chat context of the chat flow; extracting keywords from the chat context; determining the one or more candidate words based on at least one of the keywords, knowledge data and a heuristic rule; and appending at least one of the one or more candidate words to the message based at least on a dependency role between the candidate word and a word in the message.
However, Azzam teaches:
the completing comprises: obtaining a chat context of the chat flow; extracting keywords from the chat context; determining the one or more candidate words based on at least one of the keywords, knowledge data and a heuristic rule; and appending at least one of the one or more candidate words to the message based at least on a dependency role between the candidate word and a word in the message (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures; the Examiner notes that Applicant states that predicate-argument analysis is associated with dependency, see Specification at page 8, [0049]) and based on the analysis, modifies the input 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

In regard to dependent claim 4, Brown, Zhou and Kaufmann fail to explicitly teach:
the dependency role is determined from a dependency word pair list, the dependency word pair list comprising at least a plurality of word pairs and dependency roles of the plurality of word pairs.
However, Azzam teaches:
the dependency role is determined from a dependency word pair list, the dependency word pair list comprising at least a plurality of word pairs and dependency roles of the plurality of word pairs (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures; the Examiner notes that Applicant states that predicate-argument analysis is associated with dependency, see Specification at page 8, [0049]) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking).
Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

In regard to dependent claim 5, Brown, Zhou and Kaufmann fail to explicitly teach:
the appending comprises: scoring the one or more candidate words based at least on the dependency role; and appending the one or more candidate words to the message based on a score of the one or more candidate words being above a predetermined threshold.
However, Azzam teaches:
the appending comprises: scoring the one or more candidate words based at least on the dependency role; and appending the one or more candidate words to the message based on a score of the one or more candidate words being above a predetermined threshold (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures, keywords, etc.) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

In regard to claims 12-15, claims 12-15 merely recite an apparatus for carrying out the method of claims 2-5, respectively. Thus, Brown in view of Zhou and Kaufmann teaches every limitation of claims 12-15, and provides proper motivation, as indicated in the rejections of claims 2-5.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhou, and in further view of Kaufmann, and in further view of Socher et al. (hereinafter Socher, U.S. Patent Application Publication No. 2016/0350653 A1, filed 06/01/2016, published 12/01/2016).
In regard to dependent claim 7, Brown, Zhou and Kaufmann fail to explicitly teach:
the response is generated through a Dynamic Memory Network (DMN) model, the DMN model taking at least the one or more ranked candidate responses as an input to the DMN model.
However, Socher teaches:
the response is generated through a Dynamic Memory Network (DMN) model, the DMN model taking at least the one or more ranked candidate responses as an input to the DMN model (at least Abstract; pp. 5-6, [0059]-[0068]; Figure 3 [Wingdings font/0xE0] Socher teaches a dynamic memory network that is designed to reduce every task in natural language processing to a question answering problem over an input sequence. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.

In regard to dependent claim 8, Brown, Zhou and Kaufmann fail to explicitly teach:
generating attention gates iteratively based on at least one of: facts corresponding to a chat context of the chat flow and the one or more ranked candidate responses; memory vectors associated with the chat context; memory vectors associated with the one or more ranked candidate responses; or a vector corresponding to the message.
However, Socher teaches:
generating attention gates iteratively based on at least one of: facts corresponding to a chat context of the chat flow and the one or more ranked candidate responses; memory vectors associated with the chat context; memory vectors associated with the one or more ranked candidate responses; or a vector corresponding to the message (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.

In regard to dependent claim 9, Brown, Zhou and Kaufmann fail to explicitly teach:
generating, based at least on the attention gates, the memory vectors associated with the chat context and the memory vectors associated with the one or more ranked candidate responses iteratively.
However, Socher teaches:
generating, based at least on the attention gates, the memory vectors associated with the chat context and the memory vectors associated with the one or more ranked candidate responses iteratively (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.
In regard to dependent claim 10, Brown, Zhou and Kaufmann fail to explicitly teach:
generating the response based at least on one of: the memory vectors associated with the chat context or one of the memory vectors associated with the one or more ranked candidate responses.
However, Socher teaches:
generating the response based at least on one of: the memory vectors associated with the chat context or one of the memory vectors associated with the one or more ranked candidate responses (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.

In regard to claims 17-20, claims 17-20 merely recite an apparatus for carrying out the method of claims 7-10, respectively. Thus, Brown in view of Zhou and Kaufmann and Socher teaches every limitation of claims 17-20, and provides proper motivation, as indicated in the rejections of claims 7-10.



Response to Arguments
	Regarding the previous rejection of independent claim 1 (and similarly independent claim 11), Applicant has amended claims 1 and 11 as indicated below in claim 1:

1. A method for generating responses in automated chatting, the method comprising:
accessing a message in a chat flow;
determining a plurality of candidate responses to the message based on one or more. candidate words associated with the message;
ranking the plurality of candidate responses based on semantic similarity and semantic. diversity to the message; and
generating a response to the message based at least on one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response.

The amendments are supported by at least Figure 7 and paragraphs [0063], [0065], [0078]-[0087], [0089], and [0090] of the as-filed specification.

Applicant specifically argues that the prior art of Brown fails to teach or disclose the limitations, as amended of:

ranking the plurality of candidate responses based on semantic similarity and semantic. diversity to the message; and
generating a response to the message based at least on one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response.

	The Examiner would agree that the prior art of Brown does not appear to disclose ranking according to semantic similarity AND semantic diversity.
semantic diversity”, as it does not appear to be adequately defined in the Specification.
	Kaufmann teaches the determination of a semantically diverse subset of responses to communications received from a first user. Kaufmann further teaches ranking the determined semantically diverse subset to determine a best response based on a cosine similarity taking the diverse subset into consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
01/24/2022
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177